 



Exhibit 10.42

WARRANT CERTIFICATE

to Purchase Shares of the Common Stock
of
TRANSCAT, INC.

     1.  THIS IS TO CERTIFY that, for value received, [___] (the “Warrant
Holder”) is entitled to purchase [___] shares of the Common Stock, par value
$.50 per share (the “Common Stock”), of TRANSCAT, INC., an Ohio corporation (the
“Company”) (the “Shares”), at a purchase price of $[___] per share, that being
the closing price per share of the Common Stock reported by The Nasdaq Stock
Market on [___], the date of grant of the warrant represented by this Warrant
Certificate (the “Warrant”), all in accordance with and subject to the terms of
the Transcat, Inc. Amended and Restated Directors’ Warrant Plan, effective
August 21, 1984 and as subsequently amended and restated and as further amended
(the “Plan”).

     2. The Warrant shall vest and become exercisable pro rata with respect to
one-third of the shares subject to such warrant on the first, second and third
anniversaries of the date of grant.

     3. The Warrant shall expire on [___]; provided, however, that, if earlier:

     (a) the Warrant shall lapse and terminate on the 90th day after the date on
which the Warrant Holder ceases to serve as a member of the Board of Directors
of the Company; and

     (b) upon the death of the Warrant Holder while serving as a member of the
Board of Directors of the Company, the Warrant shall be exercisable only by the
Warrant Holder’s legal representative and only to the extent that it has vested
by the date of death, and must be exercised within 90 days after the date of
death (but in no event after the expiration of the Warrant), whereupon the
Warrant shall expire and be of no further force or effect.

     4. In exercising the Warrant, in whole or in part, the Warrant Holder shall
do so by giving written notice to the Company at the principal office of the
Company, 35 Vantage Point Drive, Rochester, New York 14624, accompanied by this
Warrant Certificate, together with a purchase form, in form specified by the
Company, duly executed, and payment, in cash, of the purchase price for the
number of Shares then to be purchased by the Warrant Holder. If the Warrant
shall be exercised in part only, the Company shall, upon surrender of this
Warrant Certificate as aforesaid, execute and deliver to the Warrant Holder a
new Warrant Certificate evidencing the right of the Warrant Holder to purchase
the balance of the Shares which are not the subject of exercise. The Warrant
shall not be exercised for less than one whole Share.

     5. The Warrant Holder shall not, by virtue of this Warrant Certificate, be
entitled to any rights of a shareholder of the Company.

 



--------------------------------------------------------------------------------



 



     6. The Company shall, at all times during which the Warrant may be
exercised, keep available for issue upon exercise of the Warrant such number of
authorized but unissued shares of Common Stock, or shares of Common Stock held
in the treasury of the Company, as will be sufficient to permit the exercise in
full of the Warrant.

     7. The Warrant Holder acknowledges and agrees that the Warrant may not be
offered for sale, sold, pledged, hypothecated or otherwise transferred or
disposed of in any manner inconsistent with this Warrant Certificate or the
Plan. The Warrant is not transferable other than by will or the laws of descent
and distribution, and during the Warrant Holder’s lifetime the Warrant may be
exercised only by him.

     The Warrant Holder represents to the Company that the Warrant is being, and
(unless a Registration Statement with respect thereto shall then be effective
under the Securities Act of 1933, as amended (the “Act”)) any Shares acquired by
the Warrant Holder upon exercise of the Warrant shall be, acquired by the
Warrant Holder solely for investment and not with a view to, or for sale in
connection with, any distribution thereof, nor with any present intention of
selling, transferring or disposing of the same. The Warrant Holder acknowledges
and agrees that any Shares acquired upon exercise of the Warrant may not be
offered for sale, sold or otherwise transferred or disposed of unless (i) a
Registration Statement with respect thereto shall then be effective under the
Act, and the Warrant Holder shall have provided proof satisfactory to counsel
for the Company that he has complied with all applicable state securities laws,
or (ii) the Company shall have received an opinion of counsel in form and
substance satisfactory to counsel for the Company that the proposed offer for
sale, sale or transfer of the Shares is exempt from the registration
requirements of the Act and may otherwise be effected in compliance with any
other applicable law, including all applicable state securities laws. The
Warrant Holder agrees that unless a Registration Statement with respect thereto
shall then be effective under the Act, a legend to this effect may be placed on
each certificate, and in any case a stop transfer order may be placed against
his account, relating to the Shares. In addition, each such certificate shall
bear such additional legends and statements as the Company deems advisable to
assure compliance with the provisions of the Plan as well as all Federal and
state laws and regulations, including securities laws and regulations.

     The Warrant Holder confirms that the Company is relying upon his
representations contained in this Section 7 in connection with the issuance to
him of this Warrant Certificate. The Warrant Holder undertakes to notify the
Company immediately of any change in any representation or other information
relating to him set forth in this Section 7, and agrees that such
representations and his agreements, undertakings and acknowledgements contained
herein shall survive the exercise of the Warrant. In consideration of the
issuance to the Warrant Holder of the Warrant and the Shares upon any exercise
of the Warrant, the Warrant Holder hereby indemnifies and holds harmless the
Company, and the officers, directors, employees and agents thereof, from and
against any and all liability, losses, damages, expenses and attorneys’ fees
which they may hereafter incur, suffer or be required to pay by reason of the
falsity of, or his failure to comply with, any representation or agreement
contained in this Section 7.

     8. All shares of Common Stock issued upon exercise of the Warrant shall be
validly issued, fully paid and non-assessable, and the Company shall pay all
taxes and other governmental charges (other than taxes with respect to the
Warrant Holder’s gain or income) that may be imposed in respect of the issue and
delivery thereof. The Company shall not be required, however, to pay any tax or
other charge imposed in connection with any transfer involved in the issue of
any shares of Common Stock in any name other than that of the Warrant Holder,
and in

2



--------------------------------------------------------------------------------



 



such case the Company shall not be required to issue or deliver any stock
certificate until such tax or other charge has been paid or it has been
established to the Company’s satisfaction that no tax or other charge is due.

     9. All the terms and provision of the Plan, a copy of which has been
previously provided to the Warrant Holder, are hereby expressly incorporated
into this Warrant Certificate and made a part hereof as if printed herein.

     10. Upon receipt by the Company of evidence satisfactory to it of the
ownership, and the loss, theft, destruction or mutilation, of this Warrant
Certificate, and (in the case of loss, theft or destruction) receipt of
indemnity satisfactory to it, or (in the case of mutilation) upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof a new
Warrant Certificate of like tenor.

     11. All notices and other communications from the Company to the Warrant
Holder shall be in writing and sent to such address as may have been furnished
to the Company in writing by the Warrant Holder. If mailed, such notice shall be
deemed to have been given when deposited in the United States mail, postage
paid. All notices to the Company shall be addressed to its principal place of
business.

     12. Neither this Warrant Certificate nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

     13. This Warrant Certificate shall be construed and enforced in accordance
with and governed by the laws of the State of Ohio (without regard to its
conflict of laws rules).

     14. As used herein, the masculine pronoun shall include the feminine and
the neuter, as appropriate in the context.

Dated: [___]

            TRANSCAT, INC.
      By:      

Attest:



 

The undersigned Warrant Holder hereby makes the representations, and
acknowledges and affirms the agreements, contained in Section 7 of the foregoing
Warrant Certificate.

                  

3